DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification on page 3 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood:
What is meant by “active neurological substances”
Operation of the stirring tank
Sequence of solvent separation
Separation via “route 1” and “route 2”
Operation of the distillation step
“less than or equal to the value specified by the nervous system”
The “two methods of destruction that can be chosen from packaging for destruction by the use of chemicals”
Horizontal division of the “rooms”
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the “rooms…divided horizontally with a concave partition” and the “hole to allow hot vapor solution [to] pass to the next room” are not depicted.  The “rooms” for the distillation equipment and the extraction equipment are also not in the Figures.  Therefore, these features must be show or canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. 

In claim 1, none of the “steps” are clearly defined.  It is not evident exactly what is required by any of the recited steps 1-18.

With respect to claim 1, it is unclear whether “crops” or “humus” is being processed.

With respect to claim 1, it is unclear what substances fall under the term “neurological substances”.  It is unclear how neurological substances prevent “leaks”.

With respect to claim 1, it is unclear how humus can be burned (“if humus cannot be processed, it will be packed and burned”).

Claim 1 recites the limitation "the crop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the carcass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 1, it is unclear what the limitation “until it looks As mentioned...” is supposed to mean.

With respect to claim 1, it is unclear what the limitation “it will call that plant material raw material…” is supposed to mean.

Claim 1 recites the limitation "the stirring tank" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 1, it is unclear what the “it” in the limitations “it will rotate…” and “it will stop stirring…” is intended to refer back to.

With respect to claim 1, it is unclear what range of speeds fall under the limitation “appropriate speed”.

Claim 1 recites the limitations "the solvent liquid" and “the liquid” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim. It is unclear if these limitations are intended to refer back to the “add solvent” step.

With respect to claim 1, it is unclear if any one or both of the “route 1” and “route 2” steps are required by the claim.   

With respect to claim 1, it is unclear if any one or both of the processing step and the packing and burning step set forth in lines 19-20 are required by the claim.

Claim 1 recites the limitation "the solution" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the pipe" in line 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the crude waste" in line 28.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 1, it is unclear what the limitation “the value specified by the nervous system” is supposed to mean.

With respect to claim 1, it is unclear what the limitation “there are two methods of destruction that can be chosen…” is supposed to mean.

Claim 1 recites the limitation "the solution separation process" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the distillation device" in line 34.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the rooms" in line 36.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 2, the subgroups (e.g. “Isopropyl alcohol or C3H8O”, “Methanol or CH4O”, “Acetone or C3H6O”, “Ethanol or C2H6O”) presented within the larger group render the claim indefinite, as it is unclear what combination of chemicals satisfy the claim requirements.

Claim 3 recites the limitation "the cannabis plants" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 3, it is unclear if the “optimum” temperature range of 50-260°C is required.

With respect to claim 3, it is unclear if one or both the “route 1” and “route 2” are required claim limitations.

With respect to claim 4, it is unclear if the “optimum” temperature range of 60-260°C is required.

With respect to claim 4, it is unclear if the “optimum” number of rooms is required.

With respect to claim 4, it is unclear if “Kratom (Mittragyna speciose)” is required.

With respect to claim 4, it is unclear if one or both the “route 1” and “route 2” are required claim limitations.

With respect to claim 5, it is unclear if one or both the “route 1” and “route 2” are required claim limitations.

Claim 5 recites the limitation "the magic mushroom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 5, it is unclear if the “optimum” temperature range of 60-260°C is required.

With respect to claim 6, it is unclear if the “optimum” temperature range of 30-120°C is required.

With respect to claim 6, it is unclear if one or both the “route 1” and “route 2” are required claim limitations.

With respect to claim 6, it is unclear if “Datura metel” is required.

In summary, the claims are incomprehensible.  They are written in incomplete, broken English with no regard for basic sentence structure or subject-verb agreement. Words are not ordered logically, and the claim is written in a narrative structure that does not convey a coherent thought or concept.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799